Citation Nr: 1329962	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1953 to July 1973.

These matters come before the Board of Veterans' Appeal (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In pertinent part of a February 2010 rating decision, the RO denied the claims for entitlement to service connection for bilateral hearing loss and tinnitus. The Veteran appealed.  In March 2013, the Board remanded the claims to the RO (via the Appeals Management Center (AMC)) for additional development. 

In September 2012, the RO issued a rating decision proposing to reduce the Veteran's awards for 60 percent rating to 40 percent rating for ischemic heart disease and for 40 percent rating to 20 percent rating for prostate cancer.  In a February 2013 rating decision, the RO withdrew the proposal to reduce the ratings and awarded an increased rating to 100 percent for ischemic heart, an increased rating to 60 percent for prostate cancer, and special monthly compensation for housebound status, all effective from November 8, 2012.  The Veteran has not yet appealed that rating decision and none of those issues on currently on appeal.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current bilateral hearing loss disability is the result of a disease or injury incurred during his period of service.

2.  Tinnitus was not shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current tinnitus is the result of a disease or injury incurred during his period of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's service connection claims for bilateral hearing loss and tinnitus disorders in March 2013 for additional evidentiary development.  In particular, the Board instructed the RO (via the AMC) to obtain any outstanding records of pertinent VA treatment and to obtain a supplemental VA medical opinion.  In the remand instructions, the Board specifically noted that examiner should be informed that the proper inquiry is not whether a hearing loss disability for VA purposes was shown during service, rather, it is whether is current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Also, the Board noted that the examiner should consider the Veteran's reported noise exposure during service and his report that he noticed onset of the claimed disabilities in service are presumed in light of his verified combat service and his military occupational specialty as a flight equipment man, which has a high probability of in-service noise exposure.  Thereafter, the AMC was instructed to readjudicate the Veteran's claims in a supplemental statement of the case (SSOC).

Notably, a May 2013 supplemental VA medical opinion was obtain which addressed the question of etiology of the Veteran's bilateral hearing loss and tinnitus disorders based on a review of the entire claims folder, including the Veteran's service treatment records and the findings from the previous VA examinations reports dated in November 2009 and January 2011.  Specifically, the VA examiner discussed the Veteran's in-service acoustic trauma, the recorded in-service audiometric findings as well as noted an overall review of the evidence contained in the claims folder, which included the Veteran's reported history of in-service onset of his hearing loss and tinnitus problems. The AMC then readjudicated the Veteran's claims in a June 2013 SSOC. 

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2009 satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187. Also, in that letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The Veteran was afforded VA examinations in November 2009 and in January 2011, in which the examiners recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  These reports also contain the audiometric findings from clinical examination.  In the March 2013 remand, the Board previously found that the medical opinions contained in the 2009 and 2011 VA examination reports were inadequate for adjudication purposes because each opinion contained some inherent inconsistencies.  The deficiencies in the previous medical opinions were addressed and resolved by the VA examiner in the report of a May 2013 VA medical opinion.  The May 2013 VA examiner reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous examination, and provided a medical opinion supported by a comprehensive rationale statement.  

The Board has considered the assertion raised by the Veteran's representative in the August 2013 informal written statement, that the 2013 VA examiner's medical opinion is inadequate because the examiner failed to consider the Veteran's reported history of hearing problems and tinnitus since service.  The Board disagrees, and believes that the VA examiner provided an adequate medical opinion based on a review of the entire claims folder, which included the Veteran's lay statements regarding continuity of hearing problems and tinnitus since service.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The Court stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  While the Board recognizes the absence of the Veteran's alleged continuity of hearing problems and tinnitus in the VA examiner's stated findings, there is sufficient grounds to reach the determination that was stated.  The Board finds that the findings from the VA examination reports and the medical conclusion in the 2013 VA medical opinion report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including sensorineural hearing loss, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  It is noted, however, that unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that his current bilateral hearing loss and tinnitus had their onset in, or are otherwise related to acoustic trauma sustained during his active military service.  Specifically, on his August 2009 application for compensation for disabilities, the Veteran noted that he first noticed his problems with bilateral hearing loss and tinnitus in service.  He has since clarified that the claimed disabilities are due to in-service acoustic trauma sustained while performing duties of various positions, to include aircraft maintenance, aerial ginner, combat cargo load master, and aircrew survival equipment specialist.  He has reported excessive in-service noise exposure to large guns, antiaircraft rockets, 20mm rockets, and mortars, parachuting (due to speed), working on the flight line, and helicopters - all without the use of hearing protection.  See November 2009 and January 2011 VA audiology examination reports. 

The Veteran's DD Form 214 shows that he had active service from October 1953 to July 1973, with service in Vietnam from July 1965 to May 1966 and from September 1969 to June 1970.  It also shows that he was awarded a Combat Action Ribbon and a Navy Achievement Medal with "V" Device for service in combat in Vietnam and his military awards and decorations indicative of in-service noise exposure included a Pistol Expert award and Navy and Marine Corps Parachutist Insignia.  His listed military occupational specialty (MOS) was a flight equipment man. 

His service treatment records show that on enlistment examination in September 1953, his hearing acuity was found to be within normal limits bilaterally on whispered voice testing.  Subsequent periodic examination reports contain similar findings.  In-service audiogram testing was first performed during a November 1968 reenlistment examination using the current standard International Standard Organization (ISO) units.  Audiogram testing results on that occasion revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 10, 0, 0, 15, and 10 in the right ear, and 10, 5, 5, 15, and 20 in the left ear. 
Audiogram findings dated in December 1972 are shown on the Veteran's retirement examination dated in April 1973.  Audiogram testing results on that occasion revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 0, 0, 20, and 15 in the right ear and 20, 10, 10, 10 and 30 in the left ear. 

However, notation in the Veteran's service treatment records shows the latest in-service audiogram was performed in March 1973. Audiogram testing results on that occasion revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows:  10, 5, 10, 15 and 25 in the right ear, and 5, 0, 5, 20, and 25 in the left ear.  

The file contains no record of hearing loss or tinnitus until decades after the Veteran separated from service.  The first evidence of the Veteran's bilateral hearing loss and tinnitus problems comes from his August 2008 claim. 

The Veteran was afforded VA examinations in November 2009 and January 2011 to determine the nature and etiology of his bilateral hearing loss.  He was found to have a current bilateral hearing loss disability for VA purposes and tinnitus on both occasions.  See 38 C.F.R. § 3.385.  He was diagnosed with normal hearing that sloped to moderately severe sensorineural hearing loss from 1000 to 2000 Hz. through 4000 hertz bilaterally. As noted above, the Board previously found the medical opinions in the 2009 and 2011 VA examination reports to be inadequate because of internal inconsistencies, and as such, those opinions will not be discussed further. 

Pursuant to the Board's March 2013 remand directives, a May 2013 VA medical opinion report was obtained.  After reviewing the claims folder, including the Veteran's service treatment records and his lay assertions, and the findings from the previous examination reports, the VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were not related to his period of service, to include any in-service noise exposure.  

In support of this medical conclusion, the May 2013 VA examiner noted that when the Veteran separated from the military in April 1973, the examination report revealed normal hearing bilaterally with the exception of a mild loss (30dB) at 4000 Hz in the left ear only.  The examiner commented that the Veteran had essentially normal hearing at separation and the findings of 30 decibles in the left ear "could be attributable to several factors such as testing environment, patient attentiveness, the human's auditory inability to maintain a loudness reference, environmental room noise and equipment issues.  It is commonly accepted that variations of pure tone responses do not always reflect changes in hearing."   The examiner then noted that none of the in-service audiometric findings qualified for disability according to VA regulations and there was no evidence of a significant threshold shift was identified in the records.  Moreover, the examiner stated the Veteran's baseline audiometric finding was never reestablished giving further credence to the fact that a threshold shift did not occur.  The examiner further noted there was no complaint of hearing loss or tinnitus in the service medical records.   

Also in support of the medical conclusion, the May 2013 VA examiner referenced the Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine.  The examiner noted that this medical literature stated that there was no scientific basis on which to conclude that hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  In particular, the examiner quoted from the Institute of Medicine:

"There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." 

The May 2013 VA examiner stated that this study remains the definitive consensus in this matter. The VA examiner stated that given the consensus in the medical literature, that there is no link between delayed onset of hearing loss when hearing was normal after the exposure.  The examiner concluded, that given the fact that the Veteran's hearing thresholds do not meet the criteria for disability according to VA regulations or demonstrate a significant shift in thresholds, and that the claims file was silent for complaints of either condition despite 21 years of records, it is less likely than not that hearing loss or tinnitus is related to military service.

In this case, the record clearly shows that the Veteran has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385 and that he has a current diagnosis of tinnitus.  See November 2009 and January 2011 VA examination reports.  As such, the first element of Hickson is met for both the hearing loss and tinnitus claims.

However, a current disability alone is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Hickson, supra.  The Board will separately discuss disease and injury. 

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  Notably, audiological evaluation dated in December 1972 and noted in the Veteran's April 1973 retirement examination report showed a 30 decibel hearing loss in the left ear at 4000 hertz and a 20 decibel loss at 3000 hertz in the right ear, which although is considered normal hearing acuity, is at the highest threshold of normal.  See Hensley, 5 Vet. App. at 157 (1993).  Also, a comparison of the initial audiogram performed in November 1968 to the latest audiogram performed in March 1973 reveals a threshold shift of +5 decibels from 2000-4000 Hz in the right ear and at 2000 and 4000 Hz. in the left ear.  However, none of the in-service audiometric results demonstrates VA hearing loss disability.  Moreover, at the time of his April 1973 separation examination, his ears were evaluated as normal, and on associated medical history report, the Veteran denied any history of ear problems or ringing in the ears.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, Hickson element (2) is not met with respect to disease. 

Turning to in-service injury, the Veteran's reported noise exposure during service and his report that he noticed onset of the claimed disabilities in service are presumed in light of his verified combat service.  See 38 U.S.C.A. § 1154(b).  Moreover, the Veteran's military occupational specialty (MOS) was a flight equipment man, which the Department of Defense had determined to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the Veteran's combat service as well as MOS duties, hazardous noise exposure is established.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service and Hickson element (2) is satisfied.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As outlined above, the May 2013 VA examiner provided medical opinions against the Veteran's claims that his hearing loss and tinnitus are etiologically related to his period of service.  The Board finds the 2013 VA medical opinion report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

The Veteran has submitted no competent nexus evidence contrary to the May 2013 opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorders and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss and tinnitus, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his in-service noise exposure as well as his current symptoms, the Board accords his statements regarding the etiology of his disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the 2013 VA examiner provided a detailed rationale in support of his opinion that hearing loss and tinnitus were not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are due to any event or injury in service. 

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that to the extent that the Veteran may contend that he has had continued hearing loss and tinnitus since active service, such statements, while competent, are nonetheless not credible.  While the Veteran now reports the onset of his bilateral hearing loss and tinnitus was during his period of service, at the time of his December 1972 Report of Medical History for separation from service, the Veteran denied having hearing or ear troubles in service.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, the record reflects that he denied any symptomatology at separation, and he only reported on his 2009 application that his symptoms had their onset long after separation.  

Also, emphasis is placed on the multi-year gap between discharge from active duty service (1973) and first evidence of hearing loss and tinnitus in 2009, almost 35 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, Hickson element (3), nexus, has not been satisfied, and the claims fail on this basis. 

In the absence of any persuasive evidence that the Veteran's current hearing loss and tinnitus are etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


